DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,170,490 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 5, 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first pillar extending through the levels of first materials and the level of second material, wherein part of the first pillar forms a gate of a first transistor of the transistors; and a second pillar extending through the levels of first materials and the level of second material, wherein part of the second pillar forms a gate of a second transistor of the transistors, and a combination of other limitations in the independent claims.
Claim 16 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a data line; a memory cell string including memory cells located in different levels of the memory device; a first select gate coupled between the data line and the first memory cell string; a first select line to control the first select gate; a first additional select line to receive a first signal; first transistors coupled in series with each other and coupled between the first select line and the first additional select line, wherein the first transistors are part of a conductive path between the first select line and the first additional select line; a second memory cell string memory cells located in different levels of the memory device; a second select gate coupled between the data line and the second memory cell string; a second select line to control the second select gate; a second additional select line to receive a second signal; second transistors coupled in series with each other and coupled between the second select line and the second additional select line, wherein the second transistors are part of a conductive path between the second select line and the second additional select line; a first conductive line coupled to a gate of a first transistor of the first transistors and to a gate of a first transistor of the second transistors; and a second conductive line coupled to a gate of a second transistor of the first transistors and to a gate of a second transistor of the second transistors, and a combination of other limitations in the independent claims.
Claim 18 comprises similar allowable content as that of claim 5.
Claim 17 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: levels of materials forming control lines coupled to the memory cells of the first and second memory cell strings; a level of first additional material located over the levels of materials, wherein part of the first transistors is included in the level of first additional material; a level of second additional material located over the levels of materials and located on a same level as the level of first additional material, wherein part of the second transistors is included in the level of second additional material, and a combination of other limitations in the independent claims.





Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (PGPUB 20120120725), hereinafter as Ahn.
Regarding claim 1, Ahn teaches an apparatus comprising: 
a data line (Fig 4, BL0); a memory cell string (Fig 4, Ga1); 
a select gate (Fig 4, ST0) coupled between the data line and the memory cell string; 
a first select line (Fig 4, DSL) to control the select gate; 
a second select line (Fig 4, GDSL) to receive a signal (Signal carried in GDSL); and 

Regarding claim 9, Park teaches


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Park (PGPUB 20130223142), hereinafter as Park.
Regarding claim 2, Ahn teaches an apparatus as in rejection of claim 1, 
But not expressly levels of first materials formed over a substrate of the memory device, the levels of first material forming control lines coupled to the memory cells of the memory cell string; and a level of second material located over the levels of first materials, wherein the select line is included in the level of second material.
Park teaches levels of first materials formed over a substrate of the memory device, the levels of first material forming control lines coupled to the memory cells of the memory cell string (Fig 1 WL levels); and a level of second material (Fig 1, layer 30) located over the levels of first materials, wherein the select line is included in the level of second material.

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the structure as in Park into the apparatus of Ahn for the purpose of building a memory device with vertically condensed structure. 
Regarding claim 3, Park teaches part of the transistors is included in the level of second material (Fig 1, gate of the selection transistor). 
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 4, Park teaches the transistors include sources and drains, and the sources and drains are included in the level of second material (Fig 1 and Fig 2, S/D of a transistor are in layer 30).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 6, Park teaches a first conductive line coupled to a gate of a first transistor of the transistors; and a second conductive line coupled to a gate of a second transistor of the transistor (Fig 1 and Fig 2).
The reason for combining the references used in rejection of claim 2 applies.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Park, in view of Lee (PGPUB 20150357342), hereinafter as Lee.
Regarding claim 7, Park teaches an additional memory cell string including memory cells located in different levels of the memory device; an additional select gate coupled between the data line and the additional memory cell string; a first additional select line to control the additional select gate; a second additional select line to receive an additional signal; additional transistors coupled in series with each other and coupled between the first and second additional select lines, the transistors including different gates (Fig 1, selecting gates at different levels); 

But not expressly a string with cells at different levels,
Lee teaches cells of a string at different levels (Fig 1 and Fig 2).
Since Lee and Ahn are both from the same field of semiconductor memory device, the purpose disclosed by Lee would have been recognized in the pertinent art of Ahn. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the structure as in Lee into the apparatus of Ahn for the purpose of building a memory device with condensed structure. 
Regarding claim 8, Park teaches the memory cell string, the select gate, the first and second select lines, and the transistors are included in a first block of the memory device; and the additional memory cell string, the additional select gate, the first and second additional select lines, and the additional transistors are included in a second block of the memory device (Fig 1, different layers as different blocks).
The reason for combining the references used in rejection of claim 7 applies.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Lee.
Regarding claim 9, Ahn teaches a memory device comprising: 
a data line (Fig 4, BL0); 
a control line(Fig 4, ST0 gate line) coupled to a memory cell of the memory cells; 

transistors coupled in series (Fig 4, 410H and 420H) with each other and coupled between the control line and the access line, the transistors including different gates, wherein the transistors are part of a conductive path between the control line and the access line (Fig 4)
Lee teaches cells of a string at different levels (Fig 1 and Fig 2).
The reason for combining the references used in rejection of claim 7 applies.

Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Lee, in view of Park.
Regarding claim 10, Ahn and Lee teach a memory device as in rejection of claim 9,
But not expressly levels over a substrate;
Park teaches a level of material formed over a substrate of the memory device, wherein the control line is included in the level of material, and part of the transistors is included in the level of material (Fig 1).
The reason for combining the references 7 applies.
Regarding claim 11, Park teaches the transistors include sources and drains, and the sources and drains are included in the level of material (Fig 1).
The reason for combining the references 7 applies.
Regarding claim 12, Park teaches a first conductive line coupled to a gate of a first transistor of the transistors; and a second conductive line coupled to a gate of a second transistor of the transistors (Fig 1/Fig 2).
The reason for combining the reference used in rejection of claim 7 applies.
Regarding claim 13, Park teaches an addition control line coupled to an additional memory cell of the memory cells (Fig 1 and Fig 2); an additional access line to receive an addition signal (Fig 1 and Fig 
The reason for combining the reference used in rejection of claim 7 applies.
Regarding claim 14, Park teaches a first transistor of the transistors includes a gate couple to a gate of a first transistor of the additional transistors; and a second transistor of the transistors includes a gate couple to a gate of a second transistor of the additional transistors (Fig 1).
The reason for combining the reference used in rejection of claim 7 applies.
Regarding claim 15, Park teaches a first conductive line coupled to the gate of the first transistor of the transistors; and a second conductive line coupled to the gate of the second transistor of the transistors (Fig 1).
The reason for combining the reference used in rejection of claim 7 applies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827